DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           BRADLEY J. EDWARDS,
                                Appellant,

                                        v.

              JEFFREY EPSTEIN and SCOTT ROTHSTEIN,
                            Appellees.

                                No. 4D14-2282

                             [November 12, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502009CA040800XXXXMB.

    Philip M. Burlington of Burlington & Rockenbach, P.A., and William B.
King of Searcy Denney Scarola Barnhart & Shipley, P.A., West Palm Beach,
for appellant.

   Paul Morris of The Law Offices of Paul Morris, P.A., Miami, and Tonja
Haddad Coleman of Tonja Haddad, PA, Fort Lauderdale, for appellee
Jeffrey Epstein.

WARNER, J.

   Appellant challenges a summary judgment holding that his malicious
prosecution claim against appellee Epstein was barred by the litigation
privilege. The trial court granted summary judgment based upon Wolfe v.
Foreman, 128 So. 3d 67 (Fla. 3d DCA 2013), which had decided this issue
just before the motion for summary judgment was heard.1 However, after
the trial court ruled, our court held to the contrary in Fischer v. Debrincat,
169 So. 3d 1204, 1209 (Fla. 4th DCA 2015), and certified conflict with
Wolfe to the supreme court. See also Rivernider v. Meyer, 174 So. 3d 602,
604 (Fla. 4th DCA 2015) (same). As the issue is the same in this case, we
hold that the litigation privilege does not bar a malicious prosecution

1 The trial court properly relied on Wolfe at the time, because that case was
binding upon the trial court in the absence of interdistrict conflict. See Pardo v.
State, 596 So. 2d 665, 666 (Fla. 1992).
cause of action where all the elements of malicious prosecution are
present.

   Epstein suggests that this case could be decided on a tipsy coachman
analysis, as he alleges that all the elements of the cause of action were not
present. However, the trial court specifically found that material issues of
fact remained as to the elements of the claim. Based upon the facts
presented and the inferences which may be drawn from those facts, we
will not disturb the trial court’s evaluation.

   Just as in Fischer and Rivernider, we certify that this opinion conflicts
with Wolfe.

   Reversed and remanded for further proceedings.

TAYLOR and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2